DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive. 

Applicant argues at pgs. 7 that: Nagpal fails to disclose or suggest at least the step of “adjusting 
the computed path” as recited in present claim 11.  
The examiner respectfully disagrees and finds this argument not persuasive.  Para. [0011] of Nagpal discloses easy-to-deploy, scalable crowd sourced-based solution to indoor navigation calibration utilizing known fixed location to allow for more accurate interpolation and reconstruction of the user’s mobile device trajectory.  It is clear from para. [0011] that a reconstruction of a user’s trajectory is synonymous with adjusting a computed path.  The examiner further notes that Nagpal clarifies that “a more accurate construction of fingerprints and associated fingerprint map” is a result of such a trajectory reconstruction.  Para. [0020] elaborates further on adjusting a computed trajectory by also including a positioning calibration server which batch transfers a compressed data file for post-processing at a positioning calibration server.  Nagpal, once again, discloses the use of fingerprint data and extraction of key features for use in trajectory reconstruction.  

Applicant argues on pg. 9 that Nagpal does not disclose or suggest any other use of the identified 
trajectories or trajectory segments.  
The examiner respectfully disagrees and notes that the prior explanation of an adjustment to a computed path by the synonymous lexicographical disclosure of “reconstruction of a user’s trajectory” is sufficiently clear from the cited references to meet the limitations of the present claim.  However, the examiner points out that Nagpal ensures a sufficiently high accuracy of an indoor positioning or navigation solution, e.g., see para. [0009], and Nagpal also discloses a unique position along a sequence of positions that constitute a navigation path traversed by the mobile device; e.g., see para. [0008].

Applicant argues on pg. 9 that Nagpal does not relate to any trajectory or trajectory segment of a 
specific individual mobile device and does not make any further adjustments on an identified trajectory or trajectory-segment for a specific individual mobile device.  
The examiner respectfully disagrees and points out that Nagpal uses logged data, an offline estimation of the user trajectory, and corresponding to known fixed locations, fingerprint measurements may be correlated with respective indoor locations along a trajectory, or a trajectory segments, along which a user’s mobile device traverses while within the area.  The examiner notes that the user’s device is set on a trajectory or trajectory segment (e.g., see para. [0010]), wherein Nagpal also discloses the reconstruction of the user’s mobile device trajectory, thereby necessitating a specific user to alter a trajectory based upon a reconstruction based upon data.  

Applicant argues on pg. 9 that Nagpal does not teach amended components of claims 13 and 15 
incorporated into independent claim 11 to include “adjusting the computed path of the operator via radiofrequency terminals and/or a cartographic adjustment, wherein the radiofrequency terminals are installed in the industrial manufacturing workshop.
The examiner respectfully disagrees for several reasons.  The first reason is that the applicant has admitted in applicant’s own disclosure that cartographic adjustments to be performed are known in the prior art. (APA, e.g., see para. [0019] disclosing the method is such that the adjusting step comprises a cartographic adjusting step.  Various methods allowing cartographic adjustment to be performed at known in the prior art).  Second, for example, Nagpal discloses the accessibility of a proximity beacon that produces a wireless signal, wherein an event occurrence is set at a predetermined set of fixed positions within the area, thereby necessitating the optional use of a lexicographically synonymous version of a “radiofrequency terminal”.  Third, for example, Nagpal discloses the use of a calibrated positioning map module to update distribution of calibrated data points for positioning within an area. Nagpal is utilizing the calibration module to process data for trajectory or trajectory segment adjustment as disclosed within and as an addition to the scope of instant claim 11.  

The examiner respectfully disagrees as disclosed in the arguments above with regard to the 
rejections of claims 11 and 17.  Applicant’s arguments are therefore not persuasive.  Applicant’s representative does not argue the merits of any of the dependent claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable 
over Nagpal et al. (US 2018/0091953 A1), hereinafter Nagpal, in view of Applicant Admitted Prior Art (AAPA).

Regarding claim 11, Nagpal discloses: A method for evaluating a path of an operator equipped with a magneto-inertial device (Nagpal, e.g., para. [0008]; the majority of indoor navigation systems require some form of system calibration prior to going live upon deployment. The most typical type of calibration for positioning, also referred to herein as navigation, is fingerprinting. The term fingerprint variously referred to herein as calibration fingerprint and fingerprint data, in one embodiment constitutes any combination of time-correlated, individual measurements of received wireless communication signal strength information, magnetic field information (strength, direction) or barometric pressure information at known, fixed location within an area including an indoor area. In other words, a fingerprint includes a correlation of sensor and signal information (including, but not necessarily limited to wireless signal strength, magnetic or barometric information inertial sensor information) at a given instance in time, at a unique position along sequence of positions that constitute a navigation path traversed by the mobile device) in an industrial manufacturing workshop, (Nagpal, e.g., para. [0002]; Users of mobile devices are increasingly using and depending upon indoor positioning and navigation applications and features. Seamless, accurate and dependable indoor positioning can be difficult to achieve using satellite-based navigation systems when the latter becomes unavailable or sporadically available, such as within enclosed or partially enclosed urban infrastructure and buildings, including hospitals, shopping malls, airports, universities, and industrial warehouses.) the method comprising the following steps:
recording measurements (Nagpal, e.g., para. [0020]; The pre-processing step at fingerprint data collection logic module (106) may include counting the number of steps taken by a user of mobile device (102), estimating the step length of each step, estimating the heading direction for each step, as well as, recording the time-averaged and time-stamped magnetic field information and wireless radio signals, and
monitoring for, and logging, occurrence of any trigger event/tag-based data that enables the trajectory of
mobile device (102) to be best matched a physical map of the area that includes known fixed objects at unique locations.) taken by at least one inertial and/or magnetic sensor installed in the magneto-inertial device; (Nagpal, e.g., para. [0022]; the fingerprint data, as acquired from the mobile devices 102a-n, further includes respective time-stamps, whereby the orientation and other inertial sensor data, the magnetic field strength and direction, the received wireless signal strength, the barometric pressure, and the position data can be time correlated with respect to any given position along a trajectory of trajectory segment of the mobile devices; see also Nagpal, e.g., Fig. 4, step 410).
transmitting the measurements to a remote server; (Nagpal, e.g., see fig. 1, Positioning Calibration Server (101) and para. [0016] positioning calibration system (100) for generating and deploying a calibrated positioning map of a given area, included by not limited to an indoor area. Positioning calibration server (101), also referred to herein as server (101), includes positioning calibration logic module (105), and is communicatively connected via communication network (104) to a plurality of computing and communication mobile devices (102a-n) ; also Nagpal, e.g., Fig. 4, step 410).
computing, on the remote server, the path of the operator depending on the measurements; and (Nagpal, e.g., see para. [0020] as it pertains to fingerprint data cached on positioning calibration server (101) for post-processing/computing, extraction of key features for the reconstruction of the trajectory as a result of measurements taken at fingerprint data collection logic module (106); also see Nagpal, e.g., paragraphs 10-11 and 24, e.g., post-process the user data to identify trajectories or trajectory-segments of the mobile devices);
adjusting the computed path of the operator via radio frequency terminals and/or a cartographic adjustment, wherein the radiofrequency terminals are installed in the industrial manufacturing workshop. (Nagpal, e.g., para. [0011]; Among other technical effects and benefits to the efficient, easy-to-deploy, scalable crowd sourced-based solution to indoor navigation calibration described herein, utilizing known fixed locations within the target area or building allows for more accurate interpolation and reconstruction of the user's mobile device trajectory, or a trajectory segment, resulting in a more accurate construction of fingerprints and associated fingerprint map; also see Nagpal, e.g., paragraph 20, enables the trajectory of mobile device to be best matched a physical map of the area that includes known fixed objects at unique locations; see also para. [0028] disclosing the Acquisition of the first and second sets of fingerprint data may be automatically triggered at respective mobile devices upon an event occurrence. The event occurrence may consist of a user redeeming a coupon at a merchant within a shopping mall, scanning a barcode, using an RFID tag, or may be based on accessibility of a proximity beacon wireless signal, in some examples. Acquisition of the fingerprint data by a user's mobile device may thus be automatically triggered upon the event occurrence at any one of a predetermined set of fixed positions within the area. In this manner, a user of mobile device (102 may, in effect, passively assist in the positioning calibration process by acquiring fingerprint data, then allowing uploading or other transfer of the acquired fingerprint data to positioning calibration server (101) for further processing; examiner notes that "a proximity beacon wireless signal" is being treated as synonymous with "radiofrequency terminals"; see also para. [0023]; Processor (301) uses
executable instructions stored in calibrated positioning map module (307) to deploy the updated distribution as the calibrated positioning map of the area, upon the updated distribution exceeding a predetermined threshold density of calibrated data points.  
Additionally, or in the alternative, to the extent that one of ordinary skill in the art would not understand Nagpal as disclosing adjusting the computed path of the operator via radio frequency terminals and/or a cartographic adjustment, wherein the radiofrequency terminals are installed in the industrial manufacturing workshop, a cartographical adjustment is disclosed as applicant’s admitted prior art: (AAPA, e.g., see para. [0019] disclosing various methods allowing cartographic adjustment to be performed are known in the prior art).   It would have been obvious to modify Nagpal to include a cartographical adjustment for at least the reasons that a cartographic adjustment would contribute to the successful navigation of an operator on a shop floor.

Regarding claim 12, Nagpal in view of AAPA discloses: The method according to claim 11, further comprising a step, prior to the transmitting step, of compressing data comprising the measurements. (Nagpal, e.g., para. [0020]; As the fingerprint data acquired at mobile device ( 102) is time-stamped and the data collection via fingerprint data collection logic module (106) operates in a distributed manner, the fingerprint data may be cached on the local memory (202) and subsequently batch transferred as a compressed data file for post-processing at positioning calibration server (101)).

Regarding claim 14, Nagpal in view of AAPA discloses: The method according to claim 11, wherein the adjusting step comprises the following steps:
during the recording step, recording identification information originating from the radiofrequency terminals; (Nagpal, e.g., para. [0020]; The pre-processing step at fingerprint data collection logic module (106) may include counting the number of steps taken by a user of mobile device (102), estimating the step length of each step, estimating the heading direction for each step, as well as, recording the time-averaged and time-stamped magnetic field information and wireless radio signals, and monitoring for, and logging, occurrence of any triggered event/tag-based data that enables the trajectory of mobile device (102) to be best matched a physical map of the area that includes known fixed objects at unique locations; examiner notes that the scope of instant claim 11 includes a radiofrequency terminal as optional to a cartographical adjustment, ergo, the step of recording identification information originating from the radiofrequency terminals is also interpreted as optional, and therefore this step does not patently distinguish over the prior art).  
transmitting the identification information at the same time as the measurements; and (Nagpal, e.g., para. [0024]; Calibration module (306) operates in post-processing of the fingerprint data at server (101). Specifically, the ability to accurately post-process the user data to identify trajectories or trajectory-segments of the mobile devices (102a-n) in which time-stamped user positions are known with sufficient reliability. Then, by linking the known time-stamped user positions with the time-stamped measured sensor devices (205) data, calibrated data points are formed).
modifying the computed path on the basis of location of the identified radiofrequency terminals. (Nagpal, e.g., para. [0025]; A density determination algorithm may be applied, in one embodiment, to establish the predetermined threshold density based on validating the updated distribution of calibrated data points as sufficient for deployment, representing the calibrated position map of the area. In another embodiment, the threshold density for deployment may be dynamically determined, and dynamically updated, based on updating at least one of the density of calibrated data points and the consistency amongst the calibrated data points relative to a neighboring area contiguous with the target area. Dynamically updating the threshold density in the latter manner allows the system to automatically detect and correct potential calibration inconsistencies prior to deploying the calibrated positioning map of the area. The density determination algorithm may be employed in conjunction with an artificial neural network to validate when a sufficient number of fingerprint calibrated; examiner notes that the scope of instant claim 11 includes a radiofrequency terminal as optional to a cartographical adjustment, ergo, the step of modifying the computed path on the basis of location of the identified radiofrequency terminals is also interpreted as optional, and therefore this step does not patentably distinguish over the prior art).  

Regarding claim 16, Nagpal in view of AAPA discloses: The method according to claim 11, wherein the adjusting step comprises, prior to the cartographic adjustment, (Nagpal, e.g., see para. [0030]; at step (420) generating, using the instructions of calibration module (306) executed in processor (301), a distribution of calibrated data points based at least in part on the first set of fingerprint data, the calibrated data points representing respective positions within the area, which may be an indoor area, in embodiments) adjusting via the radiofrequency terminals. (Nagpal, e.g., para. [0028]; Acquisition of the first and second sets of fingerprint data may be automatically triggered at respective mobile devices upon an event occurrence. The event occurrence may consist of a user redeeming a coupon at a merchant within a shopping mall, scanning a barcode, using an RFID tag, or may be based on accessibility of a proximity beacon wireless signal, in some examples. Acquisition of the fingerprint data by a user's mobile device may thus be automatically triggered upon the event occurrence at any one of a predetermined set of fixed positions within the area. In this manner, a user of mobile device (102 may, in effect, passively assist in the positioning calibration process by acquiring fingerprint data, then allowing uploading or other transfer of the acquired fingerprint data to positioning calibration server (101) for further processing; examiner notes that "a proximity beacon wireless signal" is being treated as synonymous with "radiofrequency terminals"; examiner notes that the scope of instant claim 11 includes a radiofrequency terminal as optional to a cartographical adjustment, ergo, the step of adjusting via the radiofrequency terminals is also interpreted as optional, and therefore this step does not carry patentable weight).

Regarding claim 17, Nagpal discloses: A system for evaluating a path of an operator equipped with a magneto-inertial device in an industrial manufacturing workshop, the system comprising: (Nagpal, e.g., para. [0008]; the majority of indoor navigation systems require some form of system calibration prior to going live upon deployment. The most typical type of calibration for positioning, also referred to herein as navigation, is fingerprinting. The term fingerprint variously referred to herein as calibration fingerprint and fingerprint data, in one embodiment constitutes any combination of time-correlated, individual measurements of received wireless communication signal strength information, magnetic field information (strength, direction) or barometric pressure information at known, fixed location within an area including an indoor area. In other words, a fingerprint includes a correlation of sensor and signal information (including, but not necessarily limited to wireless signal strength, magnetic or barometric information inertial sensor information) at a given instance in time, at a unique position along sequence of positions that constitute a navigation path traversed by the mobile device; see also para. [0002]; Users of mobile devices are increasingly using and depending upon indoor positioning and navigation applications and features. Seamless, accurate and dependable indoor positioning can be difficult to achieve using satellite-based navigation systems when the latter becomes unavailable or sporadically available, such as within enclosed or partially enclosed urban infrastructure and buildings, including hospitals, shopping malls, airports, universities, and industrial warehouses.)
a magneto-inertial device configured to record measurements taken by at least one inertial and/or magnetic sensor installed in the magneto-inertial device and transmit the measurements to a remote computational server; (Nagpal, e.g., para. [0020]; The pre-processing step at fingerprint data collection logic module (106) may include counting the number of steps taken by a user of mobile device (102), estimating the step length of each step, estimating the heading direction for each step, as well as, recording the time-averaged and time-stamped magnetic field information and wireless radio signals, and
monitoring for, and logging, occurrence of any trigger event/tag-based data that enables the trajectory of mobile device (102) to be best matched a physical map of the area that includes known fixed objects at unique locations; see also para. [0022]; the fingerprint data, as acquired from the mobile devices 102a-n, further includes respective time-stamps, whereby the orientation and other inertial sensor data, the magnetic field strength and direction, the received wireless signal strength, the barometric pressure, and the position data can be time correlated with respect to any given position along a trajectory of trajectory segment of the mobile devices; see also Nagpal, e.g., Fig. 4, step 410; see also fig. 1, Positioning Calibration Server (101) and para. [0016] positioning calibration system (100) for generating and deploying a calibrated positioning map of a given area, included by not limited to an indoor area. Positioning calibration server (101), also referred to herein as server (101), includes positioning calibration logic module (105), and is communicatively connected via communication network (104) to a plurality of computing and communication mobile devices (102a-n) ; also Nagpal, e.g., Fig. 4, step 410).
radiofrequency terminals installed in specific locations in the industrial manufacturing workshop; and (Nagpal, e.g., para. [0020]; The pre-processing step at fingerprint data collection logic module (106) may include counting the number of steps taken by a user of mobile device (102), estimating the step length of each step, estimating the heading direction for each step, as well as, recording the time-averaged and time-stamped magnetic field information and wireless radio signals, and monitoring for, and logging, occurrence of any triggered event/tag-based data that enables the trajectory of mobile device (102) to be best matched a physical map of the area that includes known fixed objects at unique locations.)
the remote computational server configured to compute a path of the operator depending on the measurements and adjust the computed path of the operator via radiofrequency terminals and/or a cartographic adjustment.  (Nagpal, e.g., see para. [0020] as it pertains to fingerprint data cached on positioning calibration server (101) for post-processing/computing, extraction of key features for the reconstruction of the trajectory as a result of measurements taken at fingerprint data collection logic module (106); also see Nagpal, e.g., paragraphs 10-11 and 24, e.g., post-process the user data to identify trajectories or trajectory-segments of the mobile devices; see also para. [0011]; Among other technical effects and benefits to the efficient, easy-to-deploy, scalable crowd sourced-based solution to indoor navigation calibration described herein, utilizing known fixed locations within the target area or building allows for more accurate interpolation and reconstruction of the user's mobile device trajectory, or a trajectory segment, resulting in a more accurate construction of fingerprints and associated fingerprint map; also see Nagpal, e.g., paragraph 20, enables the trajectory of mobile device to be best matched a physical map of the area that includes known fixed objects at unique locations; see also para. [0028]; Acquisition of the first and second sets of fingerprint data may be automatically triggered at respective mobile devices upon an event occurrence. The event occurrence may consist of a user redeeming a coupon at a merchant within a shopping mall, scanning a barcode, using an RFID tag, or may be based on accessibility of a proximity beacon wireless signal, in some examples. Acquisition of the fingerprint data by a user's mobile device may thus be automatically triggered upon the event occurrence at any one of a predetermined set of fixed positions within the area. In this manner, a user of mobile device (102 may, in effect, passively assist in the positioning calibration process by acquiring fingerprint data, then allowing uploading or other transfer of the acquired fingerprint data to positioning calibration server (101) for
further processing; examiner notes that "a proximity beacon wireless signal" is being treated as synonymous with "radiofrequency terminals; see also para. [0023]; Processor (301) uses executable instructions stored in calibrated positioning map module (307) to deploy the updated distribution as the calibrated positioning map of the area, upon the updated distribution exceeding a predetermined threshold density of calibrated data points.  
Additionally, or in the alternative, to the extent that one of ordinary skill in the art would understand Nagpal as disclosing adjusting the computed path of the operator via radio frequency terminals and/or a cartographic adjustment, wherein the radiofrequency terminals are installed in the industrial manufacturing workshop, a cartographical adjustment is disclosed as applicant’s admitted prior art: (AAPA, e.g., see para. [0019] various methods allowing cartographic adjustment to be performed are known in the prior art).   It would have been obvious to modify Nagpal to include a cartographical adjustment for at least the reasons that a cartographic adjustment would contribute to the successful navigation of an operator on a shop floor.

Regarding claim 18, Nagpal in view of AAPA discloses: The system according to claim 17, wherein the magneto-inertial device comprises one or more selected from magnetic and inertial sensors, and on-board computational software package, a radio module for detecting signals output from the radiofrequency terminals, a power supply, a barometer and an altimeter.  (Nagpal, e.g., para. [0008]; the majority of indoor navigation systems require some form of system calibration prior to going live upon deployment. The most typical type of calibration for positioning, also referred to herein as navigation, is fingerprinting. The term fingerprint variously referred to herein as calibration fingerprint and fingerprint data, in one embodiment constitutes any combination of time-correlated, individual measurements of received wireless communication signal strength information, magnetic field information (strength, direction) or barometric pressure information at known, fixed location within an area including an indoor area. In other words, a fingerprint includes a correlation of sensor and signal information (including, but not necessarily limited to wireless signal strength, magnetic or barometric information inertial sensor information) at a given instance in time, at a unique position along sequence of positions that constitute a navigation path traversed by the mobile device).

Regarding claim 20, Nagpal in view of AAPA, as applied to claim 17, discloses: The system according to claim 17, further comprising a remote application server equipped with means for displaying (Nagpal, see claim 17, e.g., fig. 3 and para. [0021], server computing device (101) including display device (303)) 
Nagpal is not relied upon as explicitly disclosing that the means for displaying displays the computed paths.  It would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nagpal such that Nagpal’s means for displaying, e.g., display device (303), displays the computed path for at least the reason that this would visually apprise a user of Nagpal’s arrangement of the determined trajectories.

Regarding claim 21, Nagpal in view of AAPA discloses: The method according to claim 11, wherein the radiofrequency terminals are installed at a location based on a characteristic point of passage of the operator. (The examiner notes that the scope of instant claim 11 includes a radiofrequency terminal as optional to a cartographical adjustment, ergo, the step of wherein the radiofrequency terminals are installed at a location based on a characteristic point of passage of the operator is also interpreted as optional, and therefore this step does not patentably distinguish over the prior art in view of Nagpal in view of APA’s disclosure of the cartographical adjustment option in claim 11).  

Regarding claim 22, Nagpal in view of AAPA discloses: The method according to claim 11, wherein the cartographic adjustment is made based on a plan of the industrial manufacturing workshop and a range of uncertainty in the measurements. (Nagpal, e.g., para. [0002]; Users of mobile devices are increasingly using and depending upon indoor positioning and navigation applications and features. Seamless, accurate and dependable indoor positioning can be difficult to achieve using satellite-based navigation systems when the latter becomes unavailable or sporadically available, such as within enclosed or partially enclosed urban infrastructure and buildings, including hospitals, shopping malls, airports, universities, and industrial warehouses; see also para. [0023] – [0024] disclosing the processor (301) uses executable instructions stored in calibrated positioning map module (307) to deploy the updated distribution as the calibrated positioning map of the area, upon the updated distribution exceeding a predetermined threshold density of calibrated data points; examiner notes that a calibrated positioning is necessarily completed in relation to the previously-cited para. [0002] disclosing the pathway within an industrial warehouse; see also para. [0022] disclosing a conflict of sampling times and rates, wherein the data is different, such that the data is time-averaged across particular periods of time).   

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nagpal in view of 
AAPA, in further view of Young et al. (US 9,395,190 B1), hereinafter Young.

Regarding claim 19, Nagpal in view of AAPA is not relied upon as explicitly disclosing: The system according to claim 17, further comprising a database associating radiofrequency terminal identification information with terminal location.
However, Young further discloses: a database associating radiofrequency terminal identification information with terminal location. (The examiner notes that the scope of instant claim 17 includes a radiofrequency terminal as optional to a cartographical adjustment, ergo, the step of comprising a database associating radiofrequency terminal identification information with terminal location is also interpreted as optional, and therefore this step does not carry patentable weight.  Nevertheless, Young, e.g., col. 6 line 52 - col. 7, line 4; a sequence of magnetic features may be dynamically collected as a path is traversed. When a structural feature is detected, the set of magnetic features detected during traversal of the structure may be associated with the structural feature (e.g., hallway, elevator, etc.) to improve uniqueness. Structural features may be reported by start time, stop time, feature ID, feature descriptor, or a combination thereof. Start times and stop times may be used in conjunction with the inertial path ( or other fused path) to resolve location. Detected structural features may also be matched against other structural features of the same type in a database (e.g., the search may be limited to be within the location error bounds, a known building, or a planned route). When two structural features are compared, the magnetic feature match may be scored based on a percent of matched features, an offset between matching features, a difference between feature magnitudes, or a combination thereof; examiner notes that "radio frequency terminal identification" is being treated as synonymous with "feature ID" of the structural feature).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Nagpal in view of AAPA’s system for evaluating a path of an operator equipped with a magneto-inertial device in an industrial manufacturing workshop with Young’s database associating radiofrequency terminal identification information with terminal location for at least the reasons that Young teaches matching magnetic signatures of significant variation to confirm structural features within a map for higher accuracy and efficiency.  (Young, e.g., see col. 7, line 63 – col. 8, line 9 disclosing a relative consistency of magnetic signatures notwithstanding different sensors, different positions of a structural feature (e.g., different positions in a hallway), different sensor holding locations, variations of furnishings, different months of the year, and the like may contribute to this improvement.  In an embodiment, significant variations in magnetic signatures may be accounted for by utilizing magnetic matches to confirm a structural feature map, while not rejecting otherwise acceptable matches based on magnetic matches).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2007/0156372 A1 to Christ et al. relates to Determining Distances in a Warehouse.
US 2013/0332065 A1 to Hakim et al. relates to fusion of sensor and map data using a constraint based optimization.
US 8,731,817 B2 to Ballew et al. relates to indoor localization with wayfinding techniques.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863
/DANIEL R MILLER/Primary Examiner, Art Unit 2863